Hodges, , J.
The bank sued Fouché upon the following guarantee: “For value received I hereby guarantee the Cherokee National Bank against loss upon a certain note for $1,000.00, dated September 30th, 1913, due four months after date, signed John B. Jones, payable to himself, and endorsed by John B. Jones and Mrs. I. B. Lancaster. This October 1st, 1913. [Signed] Sproull Fouché.” It is not necessary to elaborate the rulings stated in the headnotes, as the principles controlling the case are elementary. Judgment affirmed.